713 N.W.2d 768 (2006)
475 Mich. 856
Henry BLACK, Ron Palmer, Delia De-LaFuente-Durham, Don Petrow, Jeff Sheehan, Natalie Pacholuk, Guadalupe Arboleya, Marianne Kornylo, and Carol Linke, Plaintiffs-Appellees,
v.
DAIMLERCHRYSLER SERVICES NORTH AMERICA, L.L.C., Defendant-Appellant.
Docket Nos. 130998. COA No. 268350.
Supreme Court of Michigan.
May 17, 2006.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the April 18, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for clarification of its order. Specifically, the Court of Appeals shall state whether it intended to vacate the Oakland Circuit Court's order denying defendant's motion to strike and to order the trial court to engage in an MRE 702 inquiry regarding plaintiffs' proposed expert testimony before issuing a new ruling on defendant's motion to strike. On the Court's own motion, we further ORDER that the proceedings in the Oakland Circuit Court are stayed pending the completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.
We do not retain jurisdiction.